DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment filed on 02 December 2020, has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05 March 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0216324 A1 to Maithell et al. (“Maithell”) in view of U.S. Pat. App. Pub. No. 2016/0307145 A1 to Banerjee et al. (“Banerjee”), and further in view of U.S. Pat. No. 10,317,870 B1 to Burnett et al. (“Burnett”).
Regarding claim 1, Maithell teaches the following limitations:
“A computer-implemented method of assigning resources to facilitate executing a task, the method comprising” the steps listed below. Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program 
“By a processor coupled to a memory with computer code instructions stored thereon,” performing the steps listed below. Maithell teaches, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a keyboard, mouse or data port such as a network connection and is coupled to the processing unit 3 and operative to allow the processing unit 3 to receive information from the input device 5. The display device 7 can be any suitable device coupled to the processing unit 3 and operative for displaying data. The program module 8 is stored in the memory storage device 4 and operative to provide instructions to processing unit 3 and the processing unit 3 responsive to the instructions of the program module 8.”
“Filtering available resources for executing the task based on at least one criterion, to produce a set of selected resources.” Maithell teaches, in para. [0051], “Referring to FIG. 4 illustrated are the steps involved in defining the resources 15. Defining the resources 15 comprise a number of steps in no specific order: defining the resources necessary for each task identified 211; optionally identifying and defining any alternative resources 213; specifying the 
“For each of the selected resources, calculating an impact value associated with assignment of the respective selected resource for execution of the task, the impact value quantitatively indicates a schedule impact of assigning the respective selected resource.” Maithell teaches, in para. [0017], “identifying and defining, for each of the tasks, a first resource able to complete the task and for each first resource defining the time to complete the task using the first resource, any costs associated with the first resource and any additional information associated with the first resource; identifying and defining, for at least one of the tasks, a second resource capable of completing the at least one of the tasks and for the second resource defining the time to complete the at least one of the tasks using the second resource, any costs associated with the second resource and any additional information associated with the second resource; defining at 
Comparing “each of the selected resources according to the calculated impact values.” Maithell teaches, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules.” Maithell teaches, in its claims 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value or best 
“Generating an optimized schedule for the task based on the” comparing “of the selected resources, such that the optimized schedule is accomplished using a selected resource that causes minimized impact to the optimized schedule.” Maithell teaches, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules; and returning the schedule with the best value of the at least one goal.” Maithell teaches, in para. [0021], “the present invention allows the definition of additional information, such as cost information or sales revenues earned that allows the schedule to be optimized for a business objective directly, such as maximum sales, maximum profit or minimum total cost.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value and/or the schedule with the best optimization score in Maithell reads on the claimed “generating an optimized schedule for the task.” The determining of the best schedule from among others in Maithell reads on the claimed “based on the” comparing “of the selected resources.” The selection of the schedule associated with one of the first resource and the second resource in 
Banerjee teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Maithell:
The comparing involves “ranking.” Maithell teaches, in its claim 9, “allowing a user to choose from a range of alternate schedules with different optimization scores and returning an optimized schedule based on the user's selection.” Banerjee teaches, in para. [0047], “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.”
Banerjee teaches, in its abstract, evaluating project schedules on a computer system, similar to the claimed invention and Maithell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling comparing and optimizing processes of Maithell to include the ranking of schedules of Banerjee, so that project migration managers may use embodiments of the invention to quickly evaluate and compare costs across multiple migration scenarios having different process and resource alternatives without actually implementing them, and assists them in making statistically robust plans that respect time and cost or other considerations important to a project, as taught by Banerjee (see para. [0015]).

“Communicating with at least one of the selected resources, through a network interface, to program the at least one of the selected resources to operate based on the optimized schedule.” As noted above, the combination of Maithell and Banerjee teaches the claimed “selected resources” and the claimed “optimized schedule.” Maithell teaches, in its claim 15, “partially executing the at least one project in accordance with the optimized schedule,” which reads on the claimed “operate based on the optimized schedule.” Burnett teaches, in col. 4, l. 66 to col. 5, l. 4, “assembly tasks 120 may be performed by manufacturing system 100 without needing people 126. For example, robotic arms, crawlers, computer-controlled riveting machines, and other types of equipment may operate without needing directions from people 126 to manufacture product 104.” Burnett teaches, in col. 17, ll. 19-22, “communications unit 1210 is a network interface card.” Burnett teaches, in col. 20, ll. 16-22, “the hardware in control system 1514 may be using hardware that may include computers, circuits, networks, and other types of equipment. The control may take the form of direct control of manufacturing equipment 1506. For example, robots, computer-controlled machines, and other equipment may be controlled by control system 1514.” The direct control of equipment in Burnett reads on the claimed “program the at least one of the selected resources to operate.”
Burnett teaches, in col. 1, ll. 9 and 10, managing the manufacturing of products, similar to the claimed invention and the combination of Maithell and Banerjee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the optimized schedule taught by the combination of Maithell 
Regarding claim 2, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the at least one criterion is at least one of: capabilities and availability required for the task.” Maithell teaches, in its abstract, “in addition to using information about the set of tasks, any information about constraints about the tasks, the available resources, the time to complete the tasks, all costs and any additional information in relation to the available resources.” Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” Maithell also teaches, in para. [0056], “identify and specify the quantities of each resource available 219. For each resource identified and defined, specify the minimum and maximum quantity of resources that are or could be available.” The skills in Maithell read on the claimed “capabilities,” and the information about available resources in Maithell reads on the claimed “availability.”
Regarding claim 3, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources are measured according to at least one key performance indicator (KPI), such that the impact value is calculated as a value of the KPI.” Maithell teaches, in para. [0074], that “the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an 

“The method of claim 3, wherein the at least one KPI includes: duration impact on the schedule, cost impact on the schedule, quality impact on the schedule, and risk impact on the schedule.” Maithell teaches, in para. [0069], “identifying and defining the risks related to the project 23 and using these defined risks to alter the schedule timing in accordance with any of the well known present practices such as the Monte Carlo method.” Maithell also teaches, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell teaches, in para. [0064], “identify and define all the project costs 19. The project costs are costs or revenues (negative costs) that relate to each of the projects. These can include: the invoice amount for the completed project; if the project is a product to be manufactured the project costs can include the sale price of the completed product; opportunity cost related to earlier completion of each of the projects or work orders; the penalty cost related to the delayed completion of the project or work order; and, the over head costs related to each of the individual projects or work orders.” The penalty cost considerations for delayed completion in Maithell read on the claimed “duration impact,” the total cost considerations in Maithell read on the claimed “cost impact,” the customer 
Regarding claim 5, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 3, wherein the ranking orders the selected resources according to the calculated KPI value associated with assignment of each respective selected resource.” As explained in the rejection of claims 1 and 3, Maithell teaches the claimed “selected resources,” “KPI value,” and “assignment” of resources through the creation of schedules. Banerjee teaches, in para. [0047], that “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.” The ranking based on duration and/or cost in Banerjee reads on the claimed “ranking orders” “according to the calculated KPI.” The rationales for combining the teachings of Maithell and Burnett with Banerjee to reject claim 1 also are applicable to the rejection of claim 5 in view of the cited references.
Regarding claim 6, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating an optimized schedule further comprises receiving user input via a user interface, to select: (i) the at least one criterion and (ii) one or more of the ranked selected resources.” Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for 
Regarding claim 7, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources include at least one of: people, equipment, computer processing, and computer memory.” Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling.” Banerjee teaches, in para. [0018], that “In an embodiment, planning system 100 may generate one or more schedules for performing tasks in a project. In one example, the project may be a cloud migration project having corresponding tasks performable using one or more resources including, for example, computing systems, software, and personnel.” The rationales for combining the teachings of Maithell and Burnett with Banerjee 
Regarding claim 8, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the ranking of the selected resources is performed in real-time by retrieving the at least one criterion and a unit impact for the selected resources from at least one index in a database.” As explained in the rejection of claim 1 above, Maithell teaches elements reading on the claimed “criterion,” “unit impact,” and “selected resources.” Banerjee teaches elements reading on the claimed “ranking.” Maithell also teaches, in para. [0059], “If the method is implemented using a typical computer system such as the computer system 1 illustrated in FIG. 1, the resources necessary to complete each task, the time to complete the task using each resource, any costs associated with each resource and any additional information associated with the resource would be defined by inputting this information into the processing unit 3 using the input device 5 and the processing unit 3 could then store the information as data in the memory storage device 4.” Maithell teaches, in para. [0147], “Referring again to FIG. 2, for better more accurate results, the execution of the project according to the schedule can be tracked 29. The progress of the completion of each task and actual resource usage will be tracked, keeping actual numbers for how the project progresses.” Maithell teaches, in para. [0149], that “In conjunction with tracking the execution of the project or projects 29, the schedule can be updated 31. The schedule is updated 31 by replacing the estimates and number identified in steps 11, 15, 17, 19 and 23 initially with the actual numbers that are measured during the completion of each of the completed tasks and identifying the percentage of which each task which is currently under way is completed. Any of 
Regarding claim 9, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the schedule comprises automatically programming at least one of: a calendar application, manufacturing execution system (MES), and an Internet of Things (IoT) computing device.” Maithell teaches, in para. [0057], “Next create the resource calendar 221 This step 221, involves creating a resource calendar for each resource identified and/or available; This is a calendar showing the working/non-working days and times of a resource, i.e. if employees only work 9 to 5 and don't work on weekends, statutory or other holidays.” Maithell teaches, in para. [0058], “Next create the global calendar 223. This step 223, involves creating a global calendar which would define the working/non-working days and times of a group of resources, and statutory and other holidays.” The creating of calendars in Maithell reads on the claimed “automatically programming at least one of: a calendar application.” Additionally or alternatively, as noted in the rejection of claim 1 above, Burnett teaches programming networked equipment that reads on 
Regarding claim 10, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the optimized schedule causes transferring or configuring a subset of the selected resources at a physical site or on a physical device.” Maithell teaches, in para. [0002], “Some industries and organizations that rely heavily on scheduling are: the construction industry, large or small organizations involved in completing different projects for customers, the manufacturing industry, the airline industry in their scheduling of flights and other operations, the space industry, especially in their allocation of satellites to specific orbits, running a cafeteria or hospital, and the military.” Implementation of schedules in Maithell, for scheduling flights to destinations from departure locations, reads on the claimed “transferring or configuring a subset of the selected resources at a physical site.”
	Regarding claims 11-20, while the claims are of different scope relative to claims 1-10, the claims nevertheless recite limitations similar to the limitations recited by claims 1-10. Accordingly, the rationales for rejecting claims 1-10 above also are applicable for rejecting claims 11-20. Claims 11-20 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Maithell, Banerjee, and Burnett.

Response to Arguments
Applicant’s arguments, on pp. 6-8 of the Amendment, regarding the 35 USC 103 rejection of claims 1-20 in view of the combination of Maithell, Banerjee, and Burnett, have been 
On pp. 6 and 7 of the Amendment, the applicant argues that the combination of Maithell, Banerjee, and Burnett, and Maithell in particular, fail to teach or suggest the claimed “filtering available resources for executing the task based on at least one criterion, to produce a set of selected resources.” More specifically, the applicant argues that Maithell does not describe “available resources” or a set of “selected resources” taken from the available resources, but rather, Maithell merely describes resources needed to accomplish a task, regardless of whether or not those resources are actually available. Put another way, the applicant argues that Maithell does not teach or suggest available resources or filtering the available resources to produce a subset of selected resources. The examiner disagrees. Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” This passage from Maithell explicitly mentions considering the availability of resources (i.e., equipment available) and skills of resources (i.e., skills or operations to complete a task). Other passages from Maithell also describe considering availability and further qualifications. For example, Maithell teaches, in para. [0057], “Next create the resource calendar 221 This step 221, involves creating a resource calendar for each resource identified and/or available,” “some resources will be available at different times on the calendars,” and “the resources could be defined as having multiple skill sets or uses.”
On p. 7 of the Amendment, the applicant argues that the combination of Maithell, Banerjee, and Burnett, and Maithell in particular, fails to teach or suggest the claimed “for each of the selected resources, calculating an impact value associated with assignment of the respective selected resource for execution of the task, the impact value quantitatively indicates 
On p. 8 of the Amendment, the applicant argues that the combination of Maithell, Banerjee, and Burnett fails to teach or suggest the claimed “generating an optimized schedule for the task based on the ranking of the selected resources, such that the optimized schedule is accomplished using a selected resource that causes a minimized impact to the optimized schedule.” The examiner disagrees. Maithell teaches, in para. [0017], “generating a set of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 5,303,170 to Valko discloses systems and methods for process modelling and project planning involving project/process simulation. (See title and abstract.)
U.S. Pat. No. 5,471,408 to Takamoto et al. discloses a resource allocation optimization model. (See abstract.)
U.S. Pat. No. 6,032,123 to Jameson discloses a means both to allocate all types of resources for commercial, governmental, or non-profit organizations and to price such resources. (See abstract.)
U.S. Pat. No. 7,668,788 to Wren discloses a means to minimize the costs of technical and business processes, the processes being comprised of resources and tasks requiring resources, and the optimization consisting of the best assignment of resources to tasks to minimize the costs. (See abstract.)
U.S. Pat. No. 9,877,169 to Wang et al. discloses optimizing resource assignments among assignees of those resources, by using dynamic priority updating over a plurality of rounds of resource assignment. (See abstract.)
U.S. Pat. App. Pub. No. 2006/0026052 to Klett et al. discloses a scheduler that combines characteristics of a forward and backward schedulers to determine a schedule for activities that require the use of resources. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0193420 to Tiwari discloses a system and method for improving employee performance and engagement at the workplace. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0300844 to Urry et al. discloses a system for the monitoring and guiding of a construction project. (See abstract.)
JP Pat. Pub. No. H02-302872 discloses obtaining a solution about optimum assignment or resources for the production of products. (See enclosed English-language version of abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-585-2997.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624